Title: James Madison to Nicholas P. Trist, 17 December 1828
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                Decr. 17. 1828
                            
                        
                        I have duly recd. yours of the 18th. The delay in sending on the Report of the Visitors was unluckily
                            increased by my error in supposing that your letter to Charlottesville, had been addressed to
                            the Bursar. On the discovery of it by his answer to one from me, I inclosed the Report unsealed to him with a request that
                            he would include the omitted document, and then forward the communication by mail to Richmond. This he informs me has been
                            attended to. I take this occasion to thank you for the draft with which you favoured me: and which was used with very
                            slight variations, some of them perhaps not for the better.
                        You refer to the distinction noted between a usurpation & an abuse of power. There is another, too much overlooked, between an Exercise of power with,
                            & against the will of the Constituent body: and this distinguishes the course pursued by Virginia agst. the Alien
                            & Sedition Acts, from that of S. Carolina agst. the Tariff: to say nothing of the difference between the cases on
                            the point of Constitutionality. Virga. viewing the Acts as forming a case between the federal Government and its
                            Constituents, appealed to her co-Constituents, to unite in the regular means of reclaiming the Government from its
                            unwarrantable career: with an abstract declaration, of the right of the former to recur to fundamental principles, when
                            necessary in the last resort, as an alternative of passive obedience & non resistance. S. C. on the other hand,
                            according to her popular Orators, at least, makes the tariff a case between a minority & majority of the
                            Constituents, and declares her right to actual resistance; with the further declaration of an incompatability of
                            interests, not temporary even, which strikes at the utility of the Constitution, & saps the foundation of the
                            Union itself.
                        Mr. Gallatin should discharge his quota of historical debt to truth & to posterity, instead of
                            dunning those whose age puts them on the list of insolvents.
                        You afford us much pleasure by your promise of a visit, the more as it assures us, at the same time, of a
                            fulfilment of the tardy one from Monticello. Mrs M. thanks you for your obliging offer to be the bearer of any thing
                            wanted from Washington, and asks the favor of you to hint the opportunity to Mrs. Cutts. Should the late new & enlarged Edition of Lyman’s Hist. of Amn. Diplomacy be for sale in Washington,
                            & you can conveniently bring a Copy, I would ask that favor also of you. I am not sure that I give the exact
                            title Health & every other happiness
                        
                            
                                James Madison
                            
                        
                    